            Case 1:20-cv-01053-JL Document 25 Filed 08/19/21 Page 1 of 17




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE


Nautilus Insurance Company

       v.                                            Civil No. 1:20-cv-01053-JL
                                                     Opinion No. 2021 DNH 130
Washington Ferreira, et al.


                                  MEMORANDUM ORDER

       This insurance coverage dispute turns on whether one or more policy endorsements

exclude coverage for damages claims in an underlying tort lawsuit. The underlying suit came

about after Antonio DeSouza suffered injuries and death from a gas explosion that occurred at a

residential construction site. The site was part of the “New Boston Subdivision” project, owned

by New Boston Subdivision Holdings (“New Boston Holdings”). In the underlying suit,

Washington Ferreira, the Administrator of DeSouza’s Estate, seeks damages from New Boston

Holdings and other entities under a variety of theories for DeSouza’s alleged wrongful death.

Nautilus Insurance Company, the plaintiff here, provided commercial general liability insurance

to New Boston Holdings for the project.

       Through this lawsuit, Nautilus seeks a declaration that the Estate’s (a defendant here)

claims against New Boston Holdings (also a defendant here) in the underlying lawsuit are not

covered by the insurance policy and that Nautilus does not have a duty to defend or otherwise

provide coverage to New Boston Holdings. This court has jurisdiction under 28 U.S.C. §

1332(a) (diversity) because Nautilus is an Arizona corporation, Ferreira is a citizen of New
            Case 1:20-cv-01053-JL Document 25 Filed 08/19/21 Page 2 of 17




Hampshire, New Boston Holdings is a New Hampshire limited liability company and its sole

member resides in New Hampshire, and the amount in controversy exceeds $75,000.1

          Nautilus now moves for summary judgment, arguing that the damages claims in the

underlying lawsuit are not covered under its policy with New Boston Holdings, and it is under no

obligation to defend New Boston Holdings in that lawsuit. After considering the parties’

submissions and hearing oral argument, the court grants Nautilus’ motion. The policy’s “L205”

endorsement excludes coverage for the Estate’s bodily injury claims because DeSouza was an

employee of a subcontractor of New Boston Holdings, and his injuries arose out of directly or

indirectly performing duties related to the conduct of New Boston Holdings’ business. The court

further finds that there are no genuine disputes of fact as to the nature of New Boston Holdings’

business that would preclude summary judgment.


          Applicable legal standard

          Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A dispute is “genuine” if it could reasonably be resolved in either party’s favor

at trial by a rational fact-finder, and “material” if it could sway the outcome under applicable

law. Estrada v. Rhode Island, 594 F.3d 56, 62 (1st Cir. 2010). In analyzing a summary

judgment motion, the court “views all facts and draws all reasonable inferences in the light most

favorable to the non-moving party.” Id.




1
    See New Boston Holdings’ Affidavit of Jurisdictional Facts (doc. no. 24), at ¶ 2.


                                                  2
          Case 1:20-cv-01053-JL Document 25 Filed 08/19/21 Page 3 of 17




       Background

       The basic facts are undisputed.2 On September 19, 2017, Antonio DeSouza suffered

serious bodily injuries and died following a propane gas explosion in the basement of a home in

the New Boston Subdivision residential construction project in New Boston, New Hampshire.

At the time of the explosion, New Boston Holdings owned the New Boston Subdivision project.

DeSouza was working in the home for his employer, USA Painting and Cleaning, one of the

project’s subcontractors.

       Defendants allege that New Boston Holdings was created solely for the purpose of

investing in the New Boston Subdivision project. Other than its investment in the New Boston

Subdivision, Defendants allege that New Boston Holdings conducts no other business and has no

employees. 3 New Boston Holdings hired a general contractor (John Santo General Contracting,

LLC) to develop and construct the New Boston Subdivision.

       At the time of the events in question, New Boston Holdings was insured by Nautilus

under a commercial general liability insurance policy. Under the policy, Nautilus agreed to “pay

those sums that the insured becomes legally obligated to pay as damages because of ‘bodily




2
 See Nautilus Mem. of Law in Supp. of Mot. for Summ. J. (doc. no. 16-1), at 2 (statement of
undisputed facts); Estate Mem. of Law in Supp. of Opp. to Mot. for Summ. J. (doc. no. 18-1), at
1 (“DeSouza agrees with the Plaintiff’s Statement of Undisputed Facts”); New Boston Holdings
Mem. of Law in Supp. of Opp. to Mot. for Summ. J. (doc. no. 19-1), at 1 (“New Boston disputes
neither the facts asserted by Nautilus nor the additional facts asserted by the Administrator.”).
3
  Defendants asserted these additional facts in their objections to Nautilus’s motion for summary
judgment and argue that they are both material and undisputed. Nautilus contends that
allegations in the Estate’s underlying complaint in the DeSouza Lawsuit contradict these facts,
including the allegation that New Boston Holdings “was the owner and developer” of the New
Boston Subdivision, see Doc. no. 1-1, at ¶ 8, and that it “retained the authority to order changes
in the work, halt the work and otherwise exert authority over [its] agents relative to the
construction of” the project. Id. at ¶ 77.


                                                3
             Case 1:20-cv-01053-JL Document 25 Filed 08/19/21 Page 4 of 17




injury’ or ‘property damage’ to which this insurance applies.”4 Nautilus further agreed to

“defend the insured against any ‘suit’ seeking those damages.”5 Insurance under the policy

applies to “bodily injury” only if that injury “is caused by an ‘occurrence’ that takes place in the

‘coverage territory.’”6 Under the policy, an “occurrence” is “an accident, including continuous

or repeated exposure to substantially the same harmful conditions.”7 Insurance under the policy

does not apply to:

          “Bodily injury” to:

          (1) An “employee” of the insured arising out of and in the course of:
                 (a) Employment by the insured; or
                 (b) Performing duties related to the conduct of the insured's
                 business; or
          (2) The spouse, child, parent, brother or sister of that “employee” as a
          consequence of Paragraph (1) above.

          This exclusion applies whether the insured may be liable as an employer or in any
          other capacity and to any obligation to share damages with or repay someone else
          who must pay damages because of the injury.

          This exclusion does not apply to liability assumed by the insured under an
          “insured contract”. (“Exclusion e”)8

          The policy also contains several endorsements, including exclusion endorsement “Form

L205”, titled “Exclusion – Injury to Employees, Contractors, Volunteers and Other Workers”,

which replaced Exclusion e. The top of the first page of the L205 endorsement states that “THIS




4
    Nautilus Policy, Ex. B to Nautilus Complaint (doc. no. 1-2), at 10.
5
    Id.
6
    Id.
7
    Id. at 24.
8
    Doc. no. 1-2, at 11.


                                                   4
             Case 1:20-cv-01053-JL Document 25 Filed 08/19/21 Page 5 of 17




ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.” The body

of the endorsement provides, in relevant part, that:

          This insurance does not apply to . . . “Bodily injury” to:

          (1) “Employees”, “leased workers”, “temporary workers”, “volunteer workers”,
          statutory “employees”, casual workers, seasonal workers, contractors,
          subcontractors, or independent contractors of any insured; or

          (2) Any insured’s contractors’, subcontractors’, or independent contractors’
          “employees”, “leased workers”, “temporary workers”, “volunteer workers”,
          statutory “employees”, casual workers, seasonal workers, contractors,
          subcontractors, or independent contractors

          arising out of and in the course of:

                  (a) Employment by any insured; or
                  (b) Directly or indirectly performing duties related to the conduct of any
                  insured’s business; or

          (3) The spouse, child, parent, brother or sister of that “employee”, “leased
          worker”, “temporary worker”, “volunteer worker”, statutory “employee”, casual
          worker, seasonal worker, contractor, subcontractors, or independent contractor
          arising out of Paragraph (1) or (2) above.

          This exclusion applies:

          (1) Regardless of where the:

                  (a) Services are performed; or
                  (b) “Bodily injury” occurs; and

          (2) Whether any insured may be liable as an employer or in any other capacity;
          and

          (3) To any obligation to share damages with or repay someone else who must pay
          damages because of the injury.

          ...

          All other terms and conditions of this policy remain unchanged.9



9
    Doc. no. 1-2, at 39.


                                                    5
             Case 1:20-cv-01053-JL Document 25 Filed 08/19/21 Page 6 of 17




          The policy also contains exclusion endorsement “Form L282,” titled “Exclusion –

Contractors and Subcontractors.” The L282 endorsement contains the same capitalized warning

as the L205 endorsement and modifies the scope of commercial general liability coverage under

the policy. The L282 endorsement states in full:

          The following exclusion is added to 2. Exclusions of Section I - Coverage A -
          Bodily Injury And Property Damage Liability, Coverage B - Personal And
          Advertising Injury Liability and Coverage C – Medical Payments:

          This insurance does not apply to “bodily injury”, “property damage”, “personal
          and advertising injury” or medical payments arising out of work performed by
          any contractor or subcontractor whether hired by or on behalf of any insured, or
          any acts or omissions in connection with the general supervision of such work.

          All other terms and conditions of this policy remain unchanged.10

          In April 2020, the Estate filed a wrongful death action in the Hillsborough County

Superior Court against New Boston Holdings, John Santo General Contracting, and the project’s

other subcontractors (the “DeSouza Lawsuit”). The DeSouza Lawsuit asserts three causes of

action against New Boston Holdings: (1) Count 1 for negligence; (2) Count 7 for vicarious

liability for the negligence of its contractors or subcontractors; and (3) Count 10 for non-

delegable duty.

          In Count 1, the Estate alleges that:

          At all times relevant to this action, the Defendant, New Boston, its agents,
          servants and/or employees, had a duty to provide a reasonably safe workplace for
          workers engaged in construction of the Premises; a duty to design the Premises in
          a non-negligent fashion; a duty to construct the Premises, including appurtenances
          such as the gas utility and piping, installation of the furnace and conversion kit,
          installation of the underground propane tank and filling of the tank with propane
          gas prior to the explosion, without negligence; a duty to supervise employees and
          contractors who were employed to construct the Premises, including
          appurtenances such as the gas utility and piping, installation of the furnace and
          conversion kit, installation of the underground propane tank and filling of the tank
          with propane gas, in a manner that would not allow undetectable explosive gas to

10
     Doc. no. 1-2, at 50.


                                                   6
             Case 1:20-cv-01053-JL Document 25 Filed 08/19/21 Page 7 of 17




          accumulate in the basement of the Premises; a duty to put in place a system or
          detector that would audibly warn any occupant of the Premise of the build-up of
          undetectable explosive gas in the basement of the Premises; and, to otherwise take
          such action as would result in the Premises to be constructed without negligence
          and in a manner that would allow safe occupancy, free from explosion and fire.11

          In Count 7, the Estate alleges that New Boston Holdings is vicariously liable for the acts

or omissions of various contractors or subcontractors for the project. Specifically, it argues:

          77. The Defendants, Santo, Favreau, Sarette, and/or Ciardelli, at all times relevant
          to this action, were acting as the agent for the Defendant, New Boston. At all
          relevant times, the Defendants, Santo, Favreau, Sarette, and/or Ciardelli, were
          working under a contract with the Defendant, New Boston, that authorized them
          to do such work with the consent of the Defendant, New Boston. Further, the
          Defendant, New Boston retained the authority to order changes in the work, halt
          the work and otherwise exert
          authority over said agents relative to the construction of said Premises.

          78. Relative to any negligent act or omission that contributed to cause the incident
          and resulting injury and death to the Decedent described herein attributed to the
          Defendants, Santo, Favreau, Sarette, and/or Ciardelli, the Defendant, New Boston,
          is in fact vicariously liable for all harm is caused by such negligence.12

          In addition, the Estate asserts a claim in Count 10 against New Boston Holdings for non-

delegable duty. In support of that claim, it alleges:

          87. The Defendant, New Boston, as the owner and developer of the property
          including the Premises, had a non-delegable duty to cause the property and
          Premises to be designed and constructed in a manner that did not pose a safety
          hazard to the Decedent, such that it would not allow undetectable explosive gas to
          accumulate in the basement of the Premises as a result of the way the gas
          lines/piping were installed, the installation of the furnace and/or the furnace
          conversion kit, and/or the installation of the underground propane tank and filling
          of the tank with propane gas. Having chosen to build the property with gas
          utilities, the Defendant, New Boston, had a duty, that could not be delegated to
          any contractor, to ensure that the gas utility was installed without negligence and
          to otherwise retain responsibility for the construction of said utility to ensure that
          it was not negligently constructed such that it would allow undetectable explosive
          gas to accumulate in the basement of the Premises. As a result of negligent
          construction undetectable explosive gas could, and did, accumulate in the

11
     DeSouza Lawsuit Complaint, Ex. A to Nautilus Complaint (doc. no. 1-1) ¶ 28.
12
     Doc. no. 1-1, at ¶¶ 77 and 78.


                                                    7
             Case 1:20-cv-01053-JL Document 25 Filed 08/19/21 Page 8 of 17




          basement of the Premises causing the incident and resulting injuries and death to
          the Decedent. Further, these non-delegable duties, arise in part, from the fact that
          the failure to properly install a gas utility poses a significantly increased risk of
          harm to occupants of a structure associated with the gas utility.

          88. The Defendant, New Boston, negligently breached one or more of the
          aforementioned non- delegable duties and was otherwise negligent relative to the
          installation of the aforementioned gas utility, including the installation of the gas
          lines/piping, the installation of the furnace and/or the furnace conversion kit,
          and/or the installation of the underground propane tank and filling of the tank
          with propane gas, such that undetectable explosive gas accumulated in the
          basement of the Premises and exploded while the Decedent was present.13

          After it received the DeSouza Lawsuit from its insured, Nautilus hired counsel to defend

New Boston Holdings in the lawsuit, while reserving its rights under the L205 and L282

endorsements.14 The DeSouza Lawsuit remains pending in Hillsborough County Superior Court.

          Nautilus filed this lawsuit in October 2020 against the Estate and New Boston Holdings.

It seeks declaratory relief, under N.H. RSA 491:22 and 28 U.S.C. § 2201, that it has no duty to

defend or otherwise insure New Boston Holdings against the claims in the DeSouza Lawsuit.

Nautilus now moves for summary judgment on its two declaratory judgment claims.


          Analysis

          The parties agree that New Hampshire law controls this dispute. Therefore, the insurer,

Nautilus, bears the burden of proving that the Estate’s claims are not covered under the policy.

See RSA 491:22-a (“In any petition under RSA 491:22 to determine the coverage of a liability

insurance policy, the burden of proof concerning the coverage shall be upon the insurer whether

he institutes the petition or whether the claimant asserting the coverage institutes the petition.”);

Carter v. Concord. Gen. Mut. Ins. Co., 155 N.H. 515, 517 (2011). Nautilus argues that either the


13
     Doc. no. 1-1, at ¶¶ 87 and 88.
14
     Doc. no. 16-1, at ¶ 13.


                                                    8
          Case 1:20-cv-01053-JL Document 25 Filed 08/19/21 Page 9 of 17




L205 endorsement or the L282 endorsement, or both, exclude coverage for the Estate’s bodily

injury claims against New Boston Holdings and absolve Nautilus from its duty to defend New

Boston Holdings in the DeSouza Lawsuit. The court agrees that the L205 endorsement excludes

coverage and addresses the parties’ arguments as to each endorsement in turn.

       Under New Hampshire law, “an insurer’s obligation to defend its insured is determined

by whether ‘the cause of action against the insured alleges sufficient facts in the pleadings to

bring it within the express terms of the policy.’” Todd v. Vermont Mut. Ins. Co., 168 N.H. 754,

759 (2016) (quoting N. Sec. Ins. Co. v. Connors, 161 N.H. 645, 650 (2011)). In considering

whether a duty to defend exists based on the sufficiency of the pleadings, the court considers

“the reasonable expectations of the insured as to its rights under the policy.” Id. (citing Connors,

161 N.H. at 650). An insurer’s obligation is not merely to defend in cases of perfect allegations,

“but also in cases where, by any reasonable intendment of the pleadings, liability of the insured

can be inferred, and neither ambiguity nor inconsistency in the underlying” complaint “can

justify escape of the insurer from its obligation to defend.” Id. (quoting Connors, 161 N.H. at

650). The court resolves any doubt as to whether the complaint against the insured alleges a

liability of the insurer under the policy in the insured’s favor. Id.

       The interpretation of insurance policy language is a question of law for the court to

determine. Rivera v. Liberty Mut. Fire Ins. Co., 163 N.H. 603, 606 (2012). The court construes

the policy as a whole and objectively; “where the terms are clear and unambiguous, [the court]

accord[s] the language its natural and ordinary meaning.” Barking Dog, Ltd. v. Citizens Ins. Co.

Of Am., 164 N.H. 80, 83 (2012). Where disputed terms are not defined in the policy, the court

construes them “in context, and in the light of what a more than casual reading of the policy

would reveal to an ordinarily intelligent insured.” Great Am. Dining v. Philadelphia Indem. Ins.




                                                  9
          Case 1:20-cv-01053-JL Document 25 Filed 08/19/21 Page 10 of 17




Co., 164 N.H. 612, 625 (2013). If policy terms are clear and unambiguous, the “search for the

parties’ intent is limited to the words of the policy.” White v. Vt. Mut. Ins. Co., 167 N.H. 153,

157 (2014). “Ambiguity exists if reasonable disagreement between contracting parties leads to at

least two interpretations of the language.” Id. (quoting Colony Ins. Co. v. Dover Indoor

Climbing Gym, 158 N.H. 628, 630 (2009)). “If one of the reasonable meanings of the language

favors the policyholder, the ambiguity will be construed against the insurer.” Colony, 158 N.H.

at 630. However, the court will not “perform amazing feats of linguistic gymnastics to find a

purported ambiguity[,]” id. at 630-31, and will “enforce a policy provision that limits the

insurance company’s liability when the policy language is clear and unambiguous.” Merch. Mut.

Ins. Co. v. Laighton Homes, Inc., 153 N.H. 485, 487 (2006).

       A.      The L205 endorsement

       The L205 endorsement excludes coverage for bodily injury to employees, contractors,

subcontractors, or independent contractors of the insured, as well as any employees of the

insured’s contractors or subcontractors, “arising out of and in the course of . . . [d]irectly or

indirectly performing duties related to the conduct of any insured’s business.” Here, while

DeSouza was not employed by New Boston Holdings, there is no dispute that he was employed

by New Boston Holdings’ subcontractor, USA Painting and Cleaning.

       The question is thus whether DeSouza’s injuries arose out of and in the course of his

directly or indirectly performing duties related to the conduct of New Boston Holdings’ business.

Nautilus argues, based on the factual allegations in the underlying complaint, that New Boston

Holdings’ business was owning, investing in, developing, and overseeing the construction of the




                                                  10
            Case 1:20-cv-01053-JL Document 25 Filed 08/19/21 Page 11 of 17




subdivision project, and DeSouza’s injuries arose out of performing duties related to that

business.15

          Defendants contend that the phrase “insured’s business” is ambiguous, which precludes

this court from finding as a matter of law that the L205 endorsement applies. The policy does

not define “insured’s business,” so the court must construe this term “in context, and in the light

of what a more than casual reading of the policy would reveal to an ordinarily intelligent

insured.” Great Am. Dining, 164 N.H. at 625. Defendants do not propose an alternative

interpretation of the term aside from its ordinary meaning. Instead, Defendants appear to argue

that there is a factual dispute about the nature of New Boston Holdings’ business, not that the

policy term itself is ambiguous. They claim – based on an affidavit of a New Boston Holdings

representative prepared in connection with the DeSouza Lawsuit – that New Boston Holdings

was created for the purpose of investing in the New Boston Subdivision project and has no

employees or business aside from investing in this project. Defendants further argue that New

Boston Holdings owned the project, financed the project, invested in the project, and hired the

general contractor for the project.16 Defendants therefore maintain that there is a dispute as to

whether New Boston Holdings is in the business of developing real estate.

          Nautilus counters that even if New Boston Holdings’ “business” was characterized as

investing in this project, the construction of homes in the subdivision was integral to this



15
     Doc. no. 1-1, at ¶¶ 8, 28, 77, 87.
16
   Defendants also posit, without evidentiary support or any citations to the record, that New
Boston Holdings did not perform any work on the project and was not present at the job site at
any time during construction. Doc. no. 18-1, at 6. The court cannot rely on these unsupported
allegations in deciding Nautilus’ summary judgment motion. See Sanchez-Rodriguez v. AT&T
Mobility P.R., Inc., 673 F.3d 1, 9 (1st Cir. 2012) (“[T]he party seeking to avoid summary
judgment must be able to point to specific, competent evidence to support his [or her] claim.”).


                                                 11
            Case 1:20-cv-01053-JL Document 25 Filed 08/19/21 Page 12 of 17




business, and DeSouza’s injuries (which occurred during construction of a home in the

subdivision) were therefore related to New Boston Holdings’ business. The court agrees with

Nautilus. Part of New Boston Holdings’ business as the main project investor and owner of the

project site was ensuring that the project was built. Likewise, the policy itself describes New

Boston Holdings’ business as “34 Acres Land Under Development,” which suggests that New

Boston Holdings was involved in the development of the project.17 Whether characterized as

owner and investor, or owner, investor, and developer, no rational factfinder could conclude that

DeSouza’s work in the home where the explosion occurred did not have some connection or

association with, or concern or pertain to, New Boston Holdings’ business. See Morales v. Trans

World Airlines, Inc., 504 U.S. 374, 383 (1992) (observing that the “ordinary meaning of [the

term ‘relating to’] is a broad one – ‘to stand in some relation; to have bearing or concern; to

pertain; refer; to bring into association with or connection with.’”) (quoting Black’s Law

Dictionary § 1158 (5th ed. 1979)).

          Defendants’ attempt to create a factual dispute about the nature of New Boston Holdings’

business is unavailing, as it directly contradicts the related factual allegations in the underlying

DeSouza Lawsuit, which this court must rely upon to determine coverage. See N. Sec. Ins. Co.,

161 N.H. at 653 (“[A] court must compare the policy language with the facts pled in the

underlying suit to see if the claim falls within the express terms of the policy (quoting State Farm

Ins. Co. v. Bruns, 156 N.H. 708, 713 (2008)). Those facts in the underlying suit describe New

Boston Holdings as the developer and owner of the project, with control over contractors and

subcontractors, “authority to order changes in the work, halt the work and otherwise exert

authority over said agents relative to the construction” of the project, and corresponding legal


17
     Doc. no. 1-2, at 2, 9.


                                                 12
         Case 1:20-cv-01053-JL Document 25 Filed 08/19/21 Page 13 of 17




duties of oversight and supervision. The Estate cannot rely on these allegations to hold New

Boston Holdings liable in the underlying suit, but then disclaim them here in order to avoid the

exclusions in the policy. Cf. Scott v. Harris, 550 U.S. 372, 380 (2007) (noting that where the

non-movant’s factual assertion “is blatantly contradicted by the record, so that no reasonable jury

could believe it, a court should not adopt that version of the facts for purposes of ruling on a

motion for summary judgment”); see also Statchen v. Palmer, 623 F.3d 15, 18 (1st Cir. 2010)

(noting that a court need not accept “incredible assertions” by the non-moving party).

       Based on the facts alleged in the DeSouza Lawsuit relative to New Boston Holdings’

business, DeSouza’s bodily injuries arose out of and in the course of his directly or indirectly

performing duties related to New Boston Holdings’ business, and the L205 endorsement

therefore excludes coverage for any legal claims or damages resulting from those injuries. The

Estate’s claims against New Boston Holdings in the underlying suit fall squarely within the

coverage exclusion in the L205 endorsement.

       Defendants also generally argue – without reference to either endorsement – that the

Estate’s claim for non-delegable duty against New Boston Holdings precludes summary

judgment for Nautilus. They contend that because this claim arises from the direct acts or

omissions of the insured, and not the work of a contractor or subcontractor, neither exclusion

applies. The L205 endorsement, however, excludes coverage for bodily injury to employees of

the insured or its contractors or subcontractors arising out of work relating to the insured’s

business. Whether the L205 endorsement applies does not appear to depend on the type of claim

asserted in the underlying suit. See N. Sec. Ins. Co., 161 N.H. at 653 (“[A] court must compare

the policy language with the facts pled in the underlying suit to see if the claim falls within the

express terms of the policy; the legal nomenclature the plaintiff uses to frame the suit is




                                                 13
            Case 1:20-cv-01053-JL Document 25 Filed 08/19/21 Page 14 of 17




relatively unimportant.” (emphasis added) (quoting State Farm Ins. Co. v. Bruns, 156 N.H. 708,

713 (2008)); Titan Holdings Syndicate, Inc. v. City of Keene, 898 F.2d 265, 271 (1st Cir.1990)

(same) (citing United States Fidelity & Guar. Co., Inc. v. Johnson Shoes, Inc., 123 N.H. 148,

151-52 (1983)). Moreover, the exclusion applies regardless of whether New Boston Holdings

“may be liable as an employer or in any other capacity.”18 The court is not persuaded that the

Estate’s non-delegable duty claim alters whether the L205 endorsement applies here to exclude

coverage.19

          As there are no genuine factual disputes as to the nature of New Boston Holdings’

business, the court finds as a matter of law that under the L205 endorsement there is no coverage

under the policy for the Estate’s claims of bodily injury in the DeSouza Lawsuit. The court

further finds that Nautilus is entitled, as a matter of law, to a declaratory judgment that it has no

duty to defend New Boston Holdings against the DeSouza Lawsuit.

          B.      The L282 endorsement

          Nautilus also argues that the Estate’s claims in the DeSouza Lawsuit arise out of work

performed on the project by a subcontractor, or New Boston Holdings’ acts or omissions in

connection with the general supervision of that work, and are thus subject to the L282

endorsement. As DeSouza was injured and killed while working on the project site for a

subcontractor, Nautilus argues that his injuries arise out of this work because New Hampshire

courts have interpreted “arise out of” broadly to mean “originating from or growing out of or

flowing from.” Merrimack School Dist. v. National School Bus Service, 140 N.H. 9, 13 (1995).



18
     Doc. no. 1-2, at 39.
19
   As Nautilus’ counsel explained in its motion and at oral argument, the nature of this policy as
a so-called “surplus lines” policy likely explains, at least in part, the breadth of the exclusions.


                                                  14
            Case 1:20-cv-01053-JL Document 25 Filed 08/19/21 Page 15 of 17




          Because the court is granting Nautilus’ motion based on the L205 endorsement, it need

not address its arguments concerning the L282 endorsement. The court observes, however, that

the L282 endorsement appears to exclude coverage for at least the negligence and vicarious

liability claims against New Boston Holdings in the DeSouza Lawsuit. And given the broad

definition of “arise out of” used by New Hampshire courts, if it was required to address this

question, the court would likely find that the Estate’s non-delegable duty claim also originates

from, grows out of, or flows from DeSouza’s work as a subcontractor on the project site, or “any

acts or omissions in connection with [New Boston Holdings’] general supervision of the work of

its contractors or subcontractors.20 See Merrimack School Dist., 140 N.H. at 13 (observing that

the phrase “arising out of” has been interpreted as a “very broad, general and comprehensive

term”). The causal connection between DeSouza’s injuries and his work as a subcontractor is

“more than tenuous,” such that no rational fact finder could conclude that his injuries do not arise

from that work, regardless of the theory of liability the Estate utilizes to recover damages for

those injuries. Pro Con Const., Inc. v. Acadia Ins. Co., 147 N.H. 470, 472 (2002) (“Thus, to

warrant coverage arising out of Decorative Concepts’ ongoing operations performed for Pro

Con, the ongoing operations need not have been the proximate cause of the injuries but the

causal connection between the two must be more than tenuous.”) (citing Cannon v. Maine

Bonding & Cas. Co., 138 N.H. 365, 366 (1994)).21


20
     Doc. no. 1-2, at 50.
21
   At oral argument, the Estate’s counsel argued that because the non-delegable duty claim is a
direct negligence claim against the insured, it “should be covered” by the policy. In support, she
cited a recent decision from the District of Massachusetts involving insurance coverage under a
Nautilus policy and the L282 exclusion. See Nautilus Insurance Co. v. DeAraujo, No. 20-CV-
11508-ADB, 2021 WL 3375402 (D. Mass. Aug. 3, 2021). Putting aside the fact that the court’s
role in a coverage dispute is not to decide what the policy “should” cover, but to decide, based on
the plain language of the policy and the factual allegations in the underlying lawsuit, what is or is
not covered, the DeAraujo case does not help the defendants here. There, the insured

                                                 15
            Case 1:20-cv-01053-JL Document 25 Filed 08/19/21 Page 16 of 17




          Conclusion

          For the reasons set forth above, Nautilus’ motion for summary judgment22 is GRANTED.

The court declares that the policy does not provide coverage for the Estate’s claims against New

Boston Holdings in the DeSouza Lawsuit and Nautilus has no continuing duty to defend New

Boston Holdings in that lawsuit, nor a duty to indemnify or otherwise insure New Boston

Holdings for any settlement or judgment for the Estate in that lawsuit.23 The clerk shall enter

judgment accordingly and close the case.


          SO ORDERED.




                                              Joseph N. Laplante
                                              United States District Judge


Dated: August 19, 2021




(specifically, its principal) negligently operated a winch, which caused the underlying plaintiff’s
injury. In other words, his direct acts negligently caused the injury. Under this “idiosyncratic
fact pattern,” the court found that L282 exclusion did not apply. Id. at *3 (“Nevertheless,
because Mr. DeAraujo alleges that Mr. Teixeira, an insured under the Policy, negligently injured
him while performing work on the tree removal project, the allegations in Mr. DeAraujo’s state
court suit can reasonably be interpreted to state a claim covered by the Policy.”). The same
cannot be said here. The Estate does not allege that New Boston Holdings’ or its principals
directly participated in some action that led to the explosion or performed the work that gave rise
to DeSouza’s injuries; instead, it simply alleges that New Boston Holdings is generally liable, by
virtue of its status as “owner and developer” of the project, under a non-delegable duty theory.
Moreover, the DeAraujo case also did not involve the L205 exclusion, further limiting its
relevance here.
22
     Doc. no. 16.
23
   This language is taken from Nautilus’ complaint, however, if Nautilus is not satisfied with it, it
may submit a proposed declaratory judgment order within 48 hours from the date this opinion
issues.


                                                 16
       Case 1:20-cv-01053-JL Document 25 Filed 08/19/21 Page 17 of 17




cc:   Michael F. Aylward, Esq.
      Linda M. Smith, Esq.
      Maureen Counihan, Esq.
      Daniel Duckett, Esq.
      Joseph Toomey, Esq.
      Brian J. S. Cullen, Esq.




                                    17
